In an action to recover damages for personal injuries, the defendant Westbury Kennel Association, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Covello, J.), entered March 28, 2003, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellant.
The appellant established that neither overcrowding nor a failure to supervise the crowd proximately caused the plaintiffs accident (see Williams v New York Rapid Tr. Corp., 272 NY 366 [1936]; Blashka v South Shore Skating, 193 AD2d 772, 773 [1993]; Ryan v City of New York, 7 AD2d 298, 299 [1959], affd 6 NY2d 896 [1959]). In opposition, the plaintiff did not raise a triable issue of fact. Accordingly, the Supreme Court should have granted the appellant’s motion for summary judgment dismissing the complaint insofar as asserted against it. Altman, J.P., Goldstein, Crane and Mastro, JJ., concur.